Citation Nr: 0218513	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  97-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).

4.  Entitlement to a total disability evaluation based 
upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1958 to 
October 1960, December 1960 to April 1967, and December 
1967 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefits sought on 
appeal.

The issues of entitlement to an initial disability 
evaluation in excess of 30 percent for post-traumatic 
stress disorder (PTSD) and entitlement to a total 
disability evaluation based upon individual 
unemployability (TDIU) will be addressed by the Board in 
the REMAND portion of this decision.

The claims file was subsequently transferred to the Little 
Rock, Arkansas RO.


FINDINGS OF FACT

1. The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2. While in service, the veteran was assigned to duty as 
an artillery surveyor.

3.  Following service, the veteran was diagnosed with 
bilateral sensorineural hearing loss and tinnitus.

4.  There is competent medical evidence of record causally 
relating the veteran's current bilateral hearing loss and 
tinnitus to his duties during active service.


CONCLUSIONS OF LAW

1.   The veteran's bilateral hearing loss was incurred 
during his active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2002).

2.  The veteran's tinnitus was incurred during his active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107(b), 
5108 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45, 630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete his claim.  
The rating decision, the statements of the case, and the 
supplemental statements of the case issued in connection 
with the veteran's appeal, as well as additional 
correspondence to the veteran, have notified him of the 
evidence considered, the pertinent laws and regulations, 
and the reason that his claim was denied.  The RO 
indicated that they would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to service connection and provided a detailed 
explanation of why service connection was not granted.  In 
addition, the rating decisions, statements of the case, 
and supplemental statements of the case included the 
criteria for granting service connection, as well as other 
regulations pertaining to his service connection claims.  
Letters to the veteran, from the RO, notified the veteran 
as to what kind of information they needed from him, and 
what he could do to help his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
In this regard, the veteran's service medical records, VA 
medical records, and private medical records have been 
obtained.  In addition, the veteran was afforded several 
VA examinations and two hearings before the RO.  The 
veteran and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review, and the Board is satisfied that 
the requirements under the VCAA have been met.  As such, 
the Board finds that the duty to assist was satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92.

The veteran claims entitlement to service connection for 
bilateral hearing loss and for tinnitus.  A veteran is 
entitled to service connection for a disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or 
an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303 (b).  Evidence 
of a chronic condition must be medical, unless it relates 
to a condition to which lay observation is competent.  See 
Savage v. Gober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting 
evidence in light of the places, types, and circumstances 
of service, as evidenced by service records, the official 
history of each organization in which the veteran served, 
the veteran's military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting 
in a current disability, was incurred or aggravated in 
active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (2001).

The evidence of record consists of the veteran's service 
records, service medical records, VA medical records, and 
private medical records, as well as VA examination reports 
and the veteran's testimony at hearings before the RO.

The veteran's service records, in particular his DD Form 
214s from his various periods of service, indicate that 
the veteran's military occupational specialty was as an 
artillery surveyor.

The veteran's August 1958 Report of Medical Examination 
indicates that clinical evaluation of the veteran's 
interior and exterior ear canals and ear drums was normal.  
Whisper voice hearing was 15 out of 15 bilaterally.   His 
September 1960 Report of Medical Examination also had a 
normal clinical evaluation of the veteran's ear canals and 
drums, with whisper voice hearing of 15 out of 15.  
Audiometric testing was noted as a "Sweep Audiogram 10 
[decibels] normal."

An August 1967 Report of Medical Examination also shows a 
normal clinical evaluation of the veteran's interior and 
exterior ear canals and ear drums.  Audiometric results 
showed right ear pure-tone thresholds of -5 decibels at 
500 and 1000 Hertz, -10 decibels at 2000 Hertz, zero (0) 
decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  
Left ear pure-tone thresholds were -5 decibels at 500, 
1000, and 2000 Hertz and zero (0) decibels at 3000 and 
4000 Hertz.

A February 1974 Report of Medical Examination likewise 
showed a normal clinical evaluation.  Audiometric testing 
showed right ear pure-tone thresholds of 15 decibels at 
500 Hertz, 10 decibels at 1000 Hertz, 5 decibels at 2000 
Hertz, and 10 decibels at 4000 Hertz.  Left ear pure-tone 
thresholds were 25 decibels at 500 Hertz, 20 decibels at 
1000 Hertz, 10 decibels at 2000 Hertz, and 15 decibels at 
4000 Hertz.

According to an August 1974 Report of Medical History, the 
veteran denied experiencing hearing loss.  The 
contemporaneous Report of Medical Examination shows that 
clinical examination of the veteran's ear canals and drums 
was again normal. Audiometric testing showed right ear 
pure-tone thresholds of 25 decibels at 500 Hertz, 20 
decibels at 1000 Hertz, 15 decibels at 2000 Hertz, and 25 
decibels at 4000 Hertz.  Left ear pure-tone thresholds 
were 15 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 
5 decibels at 2000 Hertz, and 25 decibels at 4000 Hertz.

An April 1996 VA medical record shows that the veteran 
complained of "buzzing" in the ears, worse at night, which 
he stated began while he was hospitalized in December 
1995.  He also complained of soreness on the side of his 
neck.  He denied experiencing ear pain and vertigo.  The 
assessment was ear sensitivity and node soreness.

A July 1996 VA medical record shows complaints of ringing 
in the ears and hearing loss in both ears, with a 
provisional diagnosis of rule out sensorineural deafness.

At an October 1996 VA examination, the veteran reported 
that he used to be an "outdoorsman," and that he used to 
go hunting.

July 1997 records from S. Phanijphand, M.D., state that 
the veteran reported exposure to artillery gunfire without 
ear protection.  He also reported constant ringing and 
decreased hearing in both ears since his discharge from 
service.  Examination showed normal, intact eardrums 
bilaterally.  An audiogram of the right ear showed 
moderate sensorineural hearing loss from 250 to 2000 
Hertz, becoming severe to profound sensorineural hearing 
loss from 3000 to 8000 Hertz, with a speech discrimination 
score of 76 percent.   An audiogram of the left ear showed 
moderate sensorineural hearing loss from 250 to 2000 
Hertz, becoming severe sensorineural hearing loss from 
3000 to 8000 Hertz, with a speech discrimination score of 
72 percent.  Dr. Phanijphand opined that, based on a 
review of the veteran's service examinations and 1974 
hearing tests, and the veteran's reports of acoustic 
trauma only in service, "his hearing loss and tinnitus 
[was] based on his active military service exposure."

The veteran was first afforded a VA examination in 
connection with his claim in October 1997.  The veteran 
reported service "around loud artillery noise" and that he 
had normal hearing upon discharge.  He complained of 
decreased hearing and constant tinnitus for about 10 to 12 
years.  Ear, nose, and throat examination showed that the 
veteran's eardrums were normal.  Air conduction was 
greater than bone conduction in both ears.  Weber was in 
the midline.  Examination of the nose, nasopharynx, mouth, 
larynx, and neck were normal.  The diagnosis was bilateral 
neurosensory hearing loss and constant tinnitus for about 
10 to 12 years.  

Audiological testing showed right ear pure-tone thresholds 
of 20 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 20 
decibels at 2000 Hertz, 55 decibels at 3000 Hertz, and 60 
decibels at 4000 Hertz, with an average pure-tone 
threshold of 40 decibels.  Left ear pure-tone thresholds 
were 15 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 
35 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, and 
70 decibels at 4000 Hertz, with an average pure-tone 
threshold of 45 decibels.  Maryland CNC speech recognition 
scores were 60 percent for the right ear and 64 percent 
for the left ear.  Bilateral tinnitus could not be matched 
by the audiometer.  The examining provider noted that the 
veteran had bilateral high frequency "ski slope" 
sensorineural hearing loss with poor speech recognition.  
Tympanometry was consistent with the results of the 
audiological evaluation and a history of perforation.

A follow-up VA medical opinion, dated November 1997, 
states that the veteran had bilateral, high frequency 
hearing loss, moderate to severe in nature, which is 
typical of noise-induced hearing loss and other causes.  
The opinion also states that the veteran's multiple in-
service audiological evaluations during his 10-plus years 
in the service indicated hearing within normal limits.  
The opinion concluded that it was "clear that no evidence 
exists in the veteran's record to indicat[e] that the 
hearing loss exhibited . . . was incurred during military 
service . . . . [and that] it must have occurred after 
separation . . . ." 

An October 1997 VA examination report, for purposes of 
evaluating the veteran's PTSD, indicates that the veteran 
used to hunt.  An auditory loss of unspecified origin was 
noted.

The veteran was first afforded a hearing before the RO in 
January 1999.  According to the transcript, the veteran 
testified that he was exposed to loud noises as an 
artillery surveyor and forward observer.  He also 
testified that he noticed ringing in his ears around 1974 
and that he was not provided earplugs.  He stated that the 
tinnitus was originally sporadic, but became continuous 
and louder with time.  He also stated that it was worse at 
night.  He denied occupational noise exposure after his 
service or problems with ear infections after his service, 
but reported that he was told after his service that his 
eardrums were scarred or ruptured.

The veteran was afforded a second hearing before the RO in 
July 2001, wherein he testified regarding his post-
traumatic stress disorder.  He also testified that he was 
a factory worker prior to his military service, an 
artillery surveyor during his military service, and a 
licensed practical nurse following his service.

As mentioned earlier, the veteran claims entitlement to 
service connection for bilateral hearing loss and 
tinnitus.  An award of service connection requires that 
the veteran incur a disease or disability during service.  
See 38 U.S.C.A. §§ 1110, 1131.  Based on the foregoing 
medical evidence and the entire record, the Board finds 
that the evidence establishes that the appellant's 
bilateral hearing loss and tinnitus were incurred during 
active service. 

In order to consider the veteran's hearing impaired, he 
must meet the requirements of 38 C.F.R. § 3.385.  Under 
38 C.F.R. § 3.385, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993) ("[§ 3.385] operates to establish when a 
measured hearing loss is . . . a 'disability' for which 
compensation may be paid, provided that the requirements 
for service connection are otherwise met . . . .").  

The Board observes that a review of the veteran's October 
1997 VA examination report indicates that the veteran has 
auditory thresholds of at least 40 decibels or consistent 
auditory thresholds of at least 26 decibels in three 
frequencies in both ears, meeting the requirements of 
38 C.F.R. § 3.385.  The Board finds it significant that 
the veteran was an artillery surveyor in service, which is 
entirely consistent with the veteran's reported history of 
exposure to loud noise or acoustic trauma on an ongoing 
basis.  Dr. Phanijphand clearly indicated that the 
veteran's hearing loss was due to his military service.  
In this regard, the Board points out that Dr. Phanijphand 
reviewed the veteran's service medical records and 
additional service records prior to concluding that the 
veteran incurred acoustic trauma in service, which caused 
his hearing loss.  The Board places significant probative 
value on the July 1997 opinion of Dr. Phanijphand, which 
was based on review of the evidentiary record and the 
results of an audiological examination, and which 
concluded that it was likely that the veteran's hearing 
loss was related to the veteran's service.  See also 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  Further, the Board finds that the history provided 
by the veteran to VA to be credible and have significant 
probative value.  Accordingly, the Board finds that, 
resolving any remaining doubt in the veteran's favor, 
service connection is warranted for bilateral hearing 
loss. 

Additionally, the Board finds that the evidence of record 
establishes service connection for the appellant's 
tinnitus, as the evidence of record indicates that the 
veteran's tinnitus was incurred during his service.  The 
medical evidence supports a causal relationship between 
the veteran's duties while in the military and his 
tinnitus, inasmuch as the veteran's military noise 
exposure and other acoustic trauma leads to a 
determination that the veteran's hearing loss was related 
to his military service.  The evidence of record 
demonstrates that the appellant's tinnitus is related to 
his constant noise exposure during his active service, 
wherein he was an artillery surveyor, working without 
reliable ear protection.  Furthermore, the veteran's VA 
medical records indicate that the veteran testified that 
his tinnitus began immediately after his service.  As 
such, the Board finds that the veteran is entitled to 
service connection for his tinnitus, as it was incurred 
during service.

Under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to material evidence.  Accordingly, the Board 
concludes that service connection is warranted for 
bilateral hearing loss and for tinnitus.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, service connection for bilateral 
hearing loss is granted.

Subject to the laws and regulations governing awards of 
monetary benefits, service connection for bilateral 
tinnitus is granted.


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his PTSD does not accurately 
reflect the severity of that disability.  Specifically, 
the veteran asserts that he experiences nightmares, 
irritability, and memory impairment.  In addition, the 
veteran claims that he is entitled to a total disability 
evaluation based on individual unemployability as a result 
of his service-connected PTSD.  A review of the record 
leads the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
medical evidence to make a decision on the veteran's 
claims at this time.

The Board notes that the veteran, in an October 2001 
statement, indicated that he continues to receive 
treatment for his PTSD and that he was attempting to 
obtain additional treatment records, possibly from VA 
medical centers.  However, no additional treatment records 
have been submitted and there is no evidence that the RO 
attempted to obtain these treatment records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  Accordingly, any additional 
medical records related to the veteran's PTSD should be 
associated with the veteran's claims file.

The Board also observes that the veteran was afforded VA 
examinations in January 1996, October 1997, December 2000, 
and May 2002.  Reports from these examinations are 
associated with the claims file.  Nonetheless, the VA 
examination reports, in conjunction with the medical 
evidence of record, create a question as to the veteran's 
disability picture.  According to the VA examination 
reports, the veteran has consistently been assigned global 
assessment of functioning (GAF) scores between 55 and 65, 
with diagnoses of PTSD and alcohol abuse.  Mental status 
examinations have consistently showed good hygiene, normal 
speech and thought process, appropriate affect, and a lack 
of psychosis.  In addition, the October 1997 VA 
examination report states that the veteran retired from 
his job because he no longer wished to work and that the 
veteran's alcohol abuse may be contributing to the 
veteran's increased irritability.  However, treatment 
records state that the veteran has GAF scores of 50 and 
55, but that the veteran has an impaired ability to work 
due to his PTSD.  As such, the medical evidence of record 
is ambiguous as to the severity of the veteran's PTSD, 
including whether his PTSD is severe enough to produce 
unemployability.  As such, the Board finds that the 
veteran should be afforded an additional VA examination in 
order to better assess the nature and severity of the 
veteran's PTSD.  See 38 U.S.C.A. § 5103A(c); 66 Fed. Reg. 
45,630 (Aug. 20, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)) (VA has an affirmative duty to 
obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Furthermore, the Board notes that the veteran has filed a 
claim of entitlement to TDIU based on his service-
connected PTSD.  The Board finds that the issue of an 
increased disability evaluation for PTSD raises questions 
as to the parameters of the veteran's disability and is 
inextricably intertwined with the issue of entitlement to 
TDIU.  Therefore, the Board may not properly review the 
veteran's claim for entitlement to TDIU until the RO 
develops and adjudicates the veteran's claim of 
entitlement to an increased disability evaluation for 
PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the 
current appeal, further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran 
and request him to provide the names 
and addresses of all health care 
providers who have treated him for his 
PTSD.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records 
of this treatment.

2. After the development requested 
above has been completed, the veteran 
should be afforded an examination by a 
psychiatrist to ascertain the severity 
and manifestations of his PTSD.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to 
each diagnosed disorder.  The examiner 
must also specify what disorders or 
manifestations, if any, are causally or 
etiologically related to the veteran's 
service-connected PTSD.  Specifically, 
the examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review 
and the findings of the examination, 
assess the extent and severity of the 
veteran's service-connected PTSD, 
including whether the veteran is 
unemployable as a result of his PTSD.  
The examiner should also assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the 
assigned score represents.  If 
possible, the examiner should specify 
the individual periods of time for each 
GAF score, preferably annual, between 
October 1995 and the present, including 
all significant variations.   The 
examiner is requested to provide a 
complete rationale for all opinions 
offered.  Since it is important "that 
each disability be reviewed in relation 
to its history[,]" 38 C.F.R. § 4.1 
(2000), copies of all pertinent records 
in the veteran's claims file, or, in 
the alternative, the claims file, must 
be available to the examiner for review 
in connection with the examination.

3. When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  The RO should 
adjudicate the inextricably intertwined 
issues of an increased disability 
evaluation for PTSD and entitlement to 
TDIU.  The veteran and his 
representative should be provided 
appropriate notice thereof, with 
appellate rights.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
a supplemental statement of the case, 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable at this time.  The veteran is free to submit 
any additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



